t c memo united_states tax_court robert c kolbeck petitioner v commissioner of internal revenue respondent docket no filed date robert c kolbeck pro_se michael r skutley and edwin herrera for respondent memorandum opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy- related penalty pursuant to sec_6662 of dollar_figure for the issues for decision2 are whether petitioner is entitled to the deductions he claimed on schedule c profit or loss from business of his return and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background petitioner resided in anaheim california when his petition in this case was filed during petitioner was a trucker who worked both as a union employee and as an independent_contractor for consolidated freightways a trucking company consolidated freightways permitted its employees to maintain records in an office at the end of its loading dock and petitioner kept his business records there throughout petitioner testified that he used these records in the preparation of his federal_income_tax return 1all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2respondent also determined an increase in petitioner’s self-employment_tax the adjustment is computational and turns on our resolution of the schedule c deduction issue petitioner reported the income and expenses from his trucking activity on schedule c profit or loss from business in consolidated freightways stopped using union labor and barred union members including petitioner from access to its premises petitioner was unable to retrieve the records that he left on the premises sometime before date respondent began an examination of petitioner’s return on date petitioner and his representative j a mattatall met with 3petitioner’s return was prepared by j a mattatall an unenrolled agent who at the time of trial had been enjoined by the united_states directly or indirectly from acting as a return preparer or assisting in or directing the preparation of federal tax returns for any person or entity other than himself or further appearing as a representative on behalf of any person or organization whose tax_liabilities are under examination by the irs united_states v mattatall no cv ddp pjwx pincite c d cal date order granting plaintiff’s motion for contempt and second amended injunction of which we take judicial_notice pursuant to fed r evid in a footnote to the order the u s district_court for the central district of california provided the following pertinent explanation in support of its position the government attaches the transcript of an interview between the irs and a taxpayer who brought mattatall along as his tax preparer and representative at the interview mattatall insisted that the taxpayer could choose to submit an affidavit that his tax_return was correct and that regardless of the irs’s request for documents or other information the affidavit is all that the taxpayer need provide the government argues that mattatall’s position is frivolous and the court agrees sec_7602 of the internal_revenue_code authorizes the irs to examine any books papers records or other data which may be relevant to an continued respondent’s revenue_agent to discuss the examination at the meeting petitioner produced an affidavit of facts of robert kolbeck summarily declaring among other things that his entries on his schedule c were accurate and correct because petitioner did not adequately substantiate his schedule c expenses respondent issued a report proposing to disallow all of the expenses petitioner appealed respondent’s proposed disallowance of his schedule c expenses to respondent’s appeals_office an appeals_conference was scheduled but petitioner did not attend the conference or make any effort to reschedule it on date respondent issued a notice_of_deficiency in which he disallowed all of petitioner’s schedule c deductions for lack of substantiation as follows expense amount disallowed cost of sales advertising commissions and fees insurance rent lease - veh mach equip rent lease - other taxes and licenses cell phone fuel other expenses repairs maintenance total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number continued inquiry into the correctness of any_tax return sec_7602 mattatall’s assertion that an affidavit is sufficient is unfounded petitioner timely petitioned this court to redetermine respondent’s adjustments and the sec_6662 penalty on a date not specified in the record petitioner requested a meeting with respondent’s counsel to discuss the present case although a meeting was scheduled petitioner failed to attend discussion schedule c deductions burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer has produced credible_evidence relating to the tax_liability at issue and has met his substantiation requirements maintained required records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings petitioner argues that the summary affidavit of facts he produced at the date meeting is sufficient proof of his schedule c deductions we construe his argument at least in part to be that the affidavit is also sufficient under sec_7491 to shift the burden_of_proof to respondent the affidavit that petitioner submitted to respondent and to this court is not sufficient to satisfy the requirements in sec_7491 that petitioner introduce credible_evidence substantiate his deductions and cooperate with respondent see 116_tc_438 document summarizing amounts allegedly owed and paid as business_expenses insufficient to shift burden see also davis v commissioner tcmemo_2005_160 taxpayer’s vague conclusory and general testimony insufficient to shift burden under sec_7491 the affidavit simply repeats the listing of deductions on the schedule c and affirms that they are correct the affidavit does not describe petitioner’s trucking activity or explain the types of expenses generated by the activity the affidavit does not contain any credible_evidence that the deductions in question were actually paid or that the expenses were ordinary and necessary expenses and were reasonable in amount as required by sec_162 the affidavit also contains no information to establish that requirements of other applicable code sections such as sec_274 were satisfied we conclude that the requirements of sec_7491 are not satisfied by the affidavit on which petitioner relies consequently petitioner bears the burden of proving that he paid deductible expenses during in connection with his trucking activity substantiation of schedule c deductions under sec_162 a taxpayer may deduct ordinary and necessary business_expenses incurred or paid during the taxable_year however deductions are a matter of legislative grace and the taxpayer must clearly demonstrate entitlement to the claimed deductions 503_us_79 a taxpayer must keep records sufficient to establish the amount of his deductions sec_6001 sec_1_6001-1 income_tax regs if the taxpayer claims a business_expense deduction but cannot fully substantiate it we may estimate the allowable_amount 39_f2d_540 2d cir however there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 for certain types of expenses such as those for cellular telephones automobiles and trucks sec_274 overrides the rule_of cohan see 50_tc_823 affd per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must meet strict substantiation requirements before any of the listed expenses will be allowable see also sec_6001 sec_1_6001-1 e income_tax regs we may not apply the cohan_rule to those expenses covered by sec_274 see sanford v commissioner supra pincite sec_1 5t a temporary income_tax regs fed reg date petitioner’s position throughout this case has been that he has adequately substantiated his schedule c expenses because his business records were destroyed and because he has stated under oath that the expenses he claimed on his schedule c were correct that position is wrong and we reject it while we accept as true the fact that petitioner kept some records and that the records were lost or destroyed as a result of the actions of petitioner’s former employer petitioner still had an obligation to substantiate his deductions petitioner made no effort to reconstruct his records or to submit any documentation to assist us in evaluating the credibility of his sworn statements even if we assume for purposes of argument that petitioner incurred ordinary and necessary business_expenses in connection with his trucking activity petitioner has not provided us with a reasonable evidentiary basis upon which to estimate those expenses petitioner testified at trial in very general terms regarding his advertising fuel broker’s commission cell phone insurance licenses and taxes repairs and rental expenses but the testimony did not provide sufficient detail to permit us to estimate his expenses in these categories petitioner offered no testimony regarding his cost of sales other than his testimony that he paid his drivers in cash because we do not disturb respondent’s determination based solely on petitioner’s self-serving testimony that the schedule c deductions claimed are correct and accurate we sustain respondent’s determination disallowing petitioner’s schedule c deductions see geiger v commissioner tcmemo_1969_159 citing 7_tc_245 affd 175_f2d_500 2d cir affd 440_f2d_688 9th cir see also 87_tc_74 we are not required to accept the self-serving testimony of petitioner as gospel sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from negligence or disregard of the tax rules or regulations or from any substantial_understatement_of_income_tax negligence includes the failure of a taxpayer to keep proper records or to substantiate his reported expenses sec_1_6662-3 income_tax regs the penalty does not apply however to any portion of the underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs respondent contends that petitioner was negligent in underpaying his income taxes and that he acted without reasonable_cause and good_faith petitioner counters that because his records were missing he had reasonable_cause for and acted in good_faith regarding the alleged underpayment under sec_7491 the commissioner has the burden of production where a penalty is imposed to satisfy this burden the commissioner must produce sufficient evidence to show that the relevant penalty is appropriate but does not need to produce evidence relating to defenses such as reasonable_cause or substantial_authority higbee v commissioner t c pincite once the commissioner satisfies his burden of production the taxpayer has the burden of producing evidence sufficient to show the commissioner’s determination is incorrect id pincite in this case respondent has satisfied his burden of production due to petitioner’s failure to substantiate his schedule c deductions failure to substantiate deductions as required by sec_274 and sec_6001 may be negligent conduct within the meaning of sec_6662 see eg schladweiler v commissioner tcmemo_2000_351 affd 28_fedappx_602 8th cir petitioner is required therefore to prove that he had reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 the unexpected loss of records beyond the taxpayer’s control does not preclude a taxpayer from substantiating deductions by alternate means see brown v commissioner tcmemo_1996_43 when a taxpayer’s records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate the deductions by reconstructing his expenditures through other credible_evidence administration internal_revenue_manual cch sec at big_number date the most 4the internal_revenue_manual contains the following instructions for evaluating a taxpayer’s inability to obtain records as it bears on the taxpayer’s claim that he had reasonable_cause for an underpayment explanations relating to the inability to obtain the necessary records may constitute reasonable_cause in some instances but may not in others consider the facts and circumstances relevant to each case and evaluate the request for penalty relief if the taxpayer was unable to obtain records necessary to comply with a tax obligation the taxpayer may or may not be able to establish reasonable_cause reasonable_cause may be established if the taxpayer exercised ordinary business care and prudence but due to circumstances beyond the taxpayer’s control they were unable to comply information to consider when evaluating such a request includes but is not limited to an explanation as to why the records were needed to comply continued important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his proper tax_liability sec_1_6664-4 income_tax regs we may give weight to a taxpayer’s oral testimony regarding the fact and amount of his claimed deductions patterson v commissioner tcmemo_1972_82 however we have declined to do so when the taxpayer did not make a good_faith effort to reconstruct his expenses or provide any documentation or corroborative evidence continued why the records were unavailable and what steps were taken to secure the records when and how the taxpayer became aware that they did not have the necessary records if other means were explored to secure needed information why the taxpayer did not estimate the information if the taxpayer contacted the service for instructions on what to do about missing information if the taxpayer promptly complied once the missing information was received and supporting documentation such as copies of letters written and responses received in an effort to get the needed information administration internal_revenue_manual cch sec at big_number date to establish the credibility of his testimony see smith v commissioner tcmemo_1998_33 in this case petitioner failed to take any steps to recreate his records and he intentionally avoided communications with respondent although petitioner could have reconstructed at least some of his expenses if he had made a good_faith effort to do so petitioner did not make a meaningful attempt to contact third parties who might have been able to verify the nature and amount of his schedule c expenses and or provide copies of invoices and receipts for such expenses at trial petitioner did not produce any receipts invoices or other credible_evidence including third-party testimony to support his schedule c expense deductions additionally although petitioner attempted to estimate his expenses at trial at the prompting of this court his recollection was too vague and imprecise for the court to make a reasonable estimate see eg schaefer v 5for example petitioner testified that he owned and operated five trucks yet he took no steps to produce the records necessary to verify that he owned five trucks during or his basis in the vehicles he did not obtain duplicate records from his insurance_company to substantiate his insurance payments he made no effort to reconstruct his fuel receipts by contacting the companies from which he purchased fuel and he did not call any witnesses who might have verified that he purchased fuel during although petitioner testified that he paid commissions to brokers for referrals during he could not identify how much he paid the brokers and he did not call any of the brokers as witnesses he did not attempt to get duplicate copies of the checks he used to pay the commissions from his bank he did not even produce a duplicate receipt for the union dues he testified he paid commissioner tcmemo_1998_163 affd without published opinion 188_f3d_514 9th cir because the underpayment is attributable to negligence of petitioner and he has not proven that he had reasonable_cause for the underpayment and acted in good_faith regarding the underpayment we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
